—In a proceeding pursuant to CPLR article 78 to review so much of a determination of the Zoning Board of Appeals of the Village of Sands Point, filed June 11, 1996, as denied the petitioners’ application for an area variance with respect to the length of a proposed dock, the appeal is from an amended judgment of the Supreme Court, Nassau County (Davis, J.), entered June 26, 1997, which, upon a decision of the same court dated March 7, 1997, granting the petition and annulling the denial of the subject area variance, inter alia, directed the Board of Zoning Appeals to grant an area variance to the extent of an additional 50 feet.
Ordered that the amended judgment is affirmed, without costs or disbursements.
The Supreme Court properly annulled the denial of the area variance in question on the ground that the denial was *326arbitrary and capricious and was not supported by substantial evidence (see, e.g., Matter of Sasso v Osgood, 86 NY2d 374; Matter of Hampshire Mgt. Co. v Nadel, 241 AD2d 496; Matter of Frank v Scheyer, 227 AD2d 558; Matter of Marcello v Humenik, 222 AD2d 677). Rosenblatt, J. P., Miller, Copertino and Goldstein, JJ., concur.